Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: there is a missing comma or semicolon after “a curvature β” and “between said U-process and said O-process,” which is set off on a new line from the previous phrase.  
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Further, Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an O-process of press-forming said first curved U-section intermediate part to form a closed cross-section without using a mandrel to obtain a tubular shaped part provided with a bottom part having said curvature β” and “press-forming said second curved U-section intermediate part in said O-process so as to form a closed cross-section to obtain a tubular shaped part provided with a bottom part having said curvature β” which renders the claim indefinite because it is not clear if these phrases are describing the same O-process step or if there are two separate O-process steps in which the bottom part is bent to have a curvature β.  For the purposes of examination, these two phrases will be interpreted as describing the same being step.  Claims 7-8, 10-11 and 13-14 depend from claim 1 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-126095 A to Inoue in view of US 2017/0159538 A1 to Nakagawa in further view of US 2020/0238355 A1 to Tobita.
Regarding claim 1, Inoue teaches a method for manufacturing a shaped part (Figs. 1 and 2) comprising: 
a first bending process of press-forming a metal sheet to obtain a curved intermediate part curved in a longitudinal direction by a curvature α (Fig. 9 shows the sheet being bent to obtain a curved intermediate part), 
a U-process of press-forming said curved intermediate part into an approximately U- section to obtain a first curved U-section intermediate part provided with a bottom part having said curvature α (Figs. 11A-C, 12A-C and 13A; Para. [0064]; the curved intermediate part is subjected to a U-process at the sections through out the part to obtain a part with U-cross section having a curvature α), and 
an O-process of press-forming said first curved U-section intermediate part to form a closed cross-section without using a mandrel to obtain a tubular shaped part (Figs. 11D-F, 12D-F, and 13F; Para. [0064]; the U-section intermediate part is subjected to an O-process in which it is formed into a closed cross-section without using a mandrel); 
and press-forming said second curved U-section intermediate part in said O-process so as to form a closed cross-section to obtain a tubular shaped part (Figs. 11D-F, 12D-F, and 13F; Para. [0064]; the U-section intermediate part is subjected to an O-process in which it is formed into a closed cross-section without using a mandrel).
Inoue fails to explicitly teach an O-process of press-forming to obtain a tubular shaped part provided with a bottom part having said curvature β; between said U-process and said O-process, a second bending process of bending said first curved U-section intermediate part provided with a bottom part having a curvature α obtained by said U-process by press-forming in the same direction as the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction to obtain a second curved U-section intermediate part provided with a bottom part having said curvature β curved in the longitudinal direction and press-forming said second curved U-section intermediate part in said O-process so as to form a closed cross-section to obtain a tubular shaped part provided with a bottom part having said curvature β; and wherein ratio α/β of said curvature α of said first curved U-section intermediate part with respect to said curvature β of said second curved U-section intermediate part is 0.5 to 0.8.
Nakagawa teaches a method for manufacturing a shaped part (Abtract) including a U-process of press-forming said curved intermediate part into an approximately U- section to obtain a first curved U-section intermediate part provided with a bottom part having said curvature α (Figs. 1-4; Paras. [0027]-[0029]);
an O-process of press-forming said first curved U-section intermediate part to form a closed cross-section to obtain a tubular shaped part provided with a bottom part having said curvature β (Figs. 5-8; Paras. [0029]-[0031]; the component with the U-shaped cross-section is formed into a component with an O-shaped); 
between said U-process and said O-process, a second bending process of bending said first curved U-section intermediate part provided with a bottom part having a curvature α obtained by said U-process by press-forming in the same direction as the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction to obtain a second curved U-section intermediate part provided with a bottom part having said curvature β curved in the longitudinal direction (Figs. 3-5; Para. [0028]; the plate is formed into the component having a U-shaped cross-section by a drawing process and “it is possible to bend the plate concurrently with drawing process,” i.e., the plate is bent during the U-process to a second curvature β from a first curvature α).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of manufacturing of Inoue to include the second bending process of Nakagawa as performing the bending in two steps results in better dimensional accuracy and the spring-back is suppressed (Tobita, Para. [0029]).
Tobita teaches a method for forming a shaped part (Abstract) in which a longitudinal bend is imparted on a component with a U-shaped in two steps (Fig. 4; Paras. [0029]-[0032]) with a first bend having a curvature α of R1200 and a second bend having a curvature β R1700 (Table 1), and thus a ratio of α/β between 0.5 and 0.8, i.e., 0.70.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method for manufacturing of Nakagawa to include the ratio of curvatures between the first and second bending steps as taught by Tobita so that the product has better dimensional accuracy and the spring-back is suppressed (Tobita, Para. [0029]). 
Regarding claim 7, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) further comprising imparting a compressive force in a sheet thickness direction to a vertical wall part of said approximately U-section in at least one of said U-process and said second bending process (Figs. 11A-C and 12A-C show that a compressive force in a sheet thickness direction is imparted to a vertical wall part of the U-section).
Regarding claim 8, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) further comprising imparting a compressive force in a sheet thickness direction to a vertical wall part of said approximately U-section in at least one of said U-process and said second bending process (Figs. 11A-C and 12A-C show that a compressive force in a sheet thickness direction is imparted to a vertical wall part of the U-section).
Regarding claim 10, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).
Regarding claim 11, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).
Regarding claim 13, modified Inoue teaches the method for manufacturing a shaped part according to claim 7 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).
Regarding claim 14, modified Inoue teaches the method for manufacturing a shaped part according to claim 8 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).
Response to Arguments
Applicant’s amendments and remarks filed on March 24, 2022, with respect to the rejections of claims 1, 7-8, 10-11 and 13-14 under 35 USC 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments introducing new 112 indefiniteness issues and the newly cited prior art discussed above.  Regarding the 112 indefiniteness issues, the amended claims now recite two O-process press forming operations in which the bottom part has a curvature β and thus it is unclear if these two steps are describing the same process step or if there are two O-process press forming operations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0114408 A1 and US 2001/0013242 A1 each teach a method of manufacturing a shaped part including a step of forming a U-shaped cross section intermediate part and a second step of forming an O-shaped cross section part with a closed cross section without using a mandrel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725